United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 10, 2006
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                 Clerk


                           No. 05-30431
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                    JOSE ANGEL NEGRON CABRERA,
                also known as Jose Negron Cabrera,

                                                 Defendant-Appellant.



           Appeal from the United States District Court
               for the Western District of Louisiana
                        (2:04-CR-20155-ALL)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Angel Negron Cabrera appeals the 114-month sentence,

subsequent to his guilty-plea conviction of assault with dangerous

weapons.   Imposed subsequent to United States v. Booker, 543 U.S.

220 (2005) (holding Sentencing Guidelines are not mandatory), the

sentence is twice the high end of the advisory guideline range of

imprisonment.   He claims it is unreasonable.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In our review for unreasonableness vel non, United States v.

Reinhart, ___ F.3d ___, No. 05-30245, 2006 WL 541037, at *3 (5th

Cir. 7 Mar. 2006), we first consider whether the district court

justified its decision to sentence outside the advisory Guidelines

range     “with   fact      specific     reasons    involving      aggravating

circumstances,     personal    characteristics     of    the   defendant,   his

offense conduct, criminal history, or other conduct specific to the

case at hand”.          Id. at *4 (internal quotation omitted).             The

district court thoroughly articulated its reasons for imposing a

non-Guideline-range sentence. See United States v. Smith, ___ F.3d

___, No. 05-30313, 2006 WL 367011, at *2 (5th Cir. 17 Feb. 2006).

     Next, we review the court’s reasons for its departure in the

light of the sentencing factors enumerated in 18 U.S.C. § 3553(a),

“defer[ring] to the district court’s reasonable assessment of

th[ose] statutory factors”.          Reinhart, ___ F.3d at ___, 2006 WL

541037, at *5.      In fashioning Cabrera’s sentence, the district

court properly considered the advisory guideline range and the §

3553(a) factors.        See Smith, ___ F.3d at ___, 2006 WL 367011, at

*2-*3.    The sentence does not fail to account for any sentencing

factor that should have received significant weight, and the court

did not rely on any irrelevant or improper factors.                 Id. at *3.

Furthermore, the district court’s balancing of the § 3553(a)

factors    does   not    represent   a   clear   error   of    judgment.    Id.

Accordingly, the sentence is reasonable.

                                         2
    AFFIRMED




3